Case: 12-1388    Document: 28     Page: 1   Filed: 09/26/2012




           NOTE: This order is nonprecedential.

   Wntteb ~tate~ QCourt of §ppeaI~
       for tbe jfeberaI QCircuit

                NOVO NORDISK INC. AND
                  NOVO NORDISK A1S,
                   Plaintiffs-Appellants,
                            v.
          AUROBINDO PHARMA LTD. AND
          AUROBINDO PHARMA USA, INC.,
               Defendants-Appellees.


                        2012-1388


    Appeal from the United States District Court for the
   District of New Jersey in case no. 12-CV-1026, Judge
                     Freda L. Wolfson.


                      ON MOTION


                       ORDER
     The parties jointly move to stay proceedings in this
 appeal pending the final disposition of Novo Nordisk AIS
 v. Caraco Pharmaceutical Laboratories, Ltd., No. 2011-
 1223.
    Upon consideration thereof,
Case: 12-1388     Document: 28   Page: 2      Filed: 09/26/2012




 NOVO NORDISK INC. V. AUROBINDO PHARMA LTD.                      2

       IT Is ORDERED THAT:
     (1) The motion to stay proceedings in 2012-1388 is
 granted. The parties are directed to inform this court
 within 10 days of the final disposition of 2011-1223 how
 they believe this appeal should proceed.
    (2) A copy of this order shall be transmitted to the
 merits panel assigned to Novo Nordisk AIS v. Caraco
 Pharmaceutical Laboratories, Ltd., No. 2011-1223.


                                   FOR THE COURT


       SEP 262012                  /s/ Jan Horbaly
          Date                     Jan Horbaly
                                   Clerk

                                                        FILED
 cc: Mark Andrew Perry, Esq.                  u.s.THE FEDERAL CIRCUITFOR
                                                   COURT OF APPEALS
     Edward John Pardon, Esq.
                                                   SEP 26 ZOlZ
 s26
                                                     JAN HORBALY
                                                        Cl£RK